 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
UNIT PURCHASE AND EXCHANGE AGREEMENT
 
by and among
 
310 HOLDINGS, INC.
 
and
 
PAK-IT, LLC

 
and

 
PAK-IT, LLCUNITHOLDERS
 


 


 


 
 
Dated as of September 30, 2009
 


 
1

--------------------------------------------------------------------------------


 
UNIT PURCHASE AND EXCHANGE AGREEMENT
 
THIS UNIT PURCHASE AND EXCHANGE AGREEMENT, dated as of the 30th day of
September, 2009 (the “Agreement”), by and among 310 Holdings, Inc., a Nevada
corporation (the “Company”); John Bordynuik, an individual; PAK-IT, LLC, a
Florida limited liability company (“Pak-It”); and the selling unitholders of
Pak-It as identified in Exhibit A to this Agreement (individually, the “Pak-It
Unitholder,” and collectively, the “Pak-It Unitholders”). The Company, Pak-It
and the Pak-It Unitholders are collectively referred to herein as the “Parties”.
 
WITNESSETH:


WHEREAS, the Company is a publicly held corporation organized under the laws of
the State of Nevada;
 
WHEREAS, the Company desires to acquire from the Pak-It Unitholders 100% of the
issued and outstanding membership units of Pak-It (the “Units”), and the Pak-It
Unitholders desire to sell to the Company the Units in exchange for the issuance
by the Company of an aggregate of 625,000 shares (the “Company Shares”) of the
common stock of the Company (the “Common Stock”) to the Pak-It Unitholders as
set forth in Exhibit A, on the terms and conditions set forth herein (the “Share
Exchange”), whereby Pak-It shall become a wholly owned subsidiary of the
Company.
 
WHEREAS, as additional consideration for the Units, the Company will issue a
secured promissory note in the amount of One Million Two Hundred Thousand
($1,200,000.00) dollars to the Pak-It Unitholders and assume certain liabilities
of Pak-It by issuing an additional secured promissory note, as set forth herein.


WHEREAS, the Pak-It Unitholders and the directors of the Company have
determined, subject to the terms and conditions set forth in this Agreement,
that the transaction contemplated hereby is desirable and in the best interests
of their shareholders, respectively.  This Agreement is being entered into for
the purpose of setting forth the terms and conditions of the proposed
acquisition.  
 
NOW, THEREFORE, in consideration, of the promises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:
 
ARTICLE I
THE SHARE EXCHANGE
 
1.1    The Share Exchange. Subject to the terms and conditions of this
Agreement, on the Closing Date (as hereinafter defined):
 
(a) the Company shall issue and deliver to the Pak-It Unitholders 625,000
authorized but unissued shares of Common Stock as set forth on Exhibit A hereto,
and


2

--------------------------------------------------------------------------------


 
(b) the Company shall deliver on the Closing Date the sum of One Million Two
Hundred Thousand Dollars ($1,200,000.00) in the form of a 10% secured promissory
note due on December 29, 2009 (the “Note”).


(c)                                                         the Pak-It
Unitholders shall transfer the Units as set forth on Exhibit A hereto to the
Company, such that Pak-It shall become a wholly owned subsidiary of the Company.
 
(d)           the Company will assume or satisfy certain liabilities of Pak-It
as set forth below by issuing a 10% secured promissory note in the sum of  Two
Million Six Hundred Sixty Five Thousand ($2,665,000.00) Dollars (the “Liability
Note”)(collectively the Note and Liability Note, the “Notes”) due on or before
December 29, 2009.  Both the Note and the Liability Note shall be secured by
10,000,000 shares of the Company’s common stock issued to the Company’s
president John Bordynuik (the “Escrow Shares”) to be held in escrow by Anslow &
Jaclin, LLP as escrow agent, pursuant to the terms of a pledge and escrow
agreement (the “Pledge Agreement”) and by a collateral pledge of all of the
membership interests and assets of Pak-It pursuant to a loan agreement (“Loan
Agreement”) and security agreement (“Security Agreement”).  Upon payment of the
Note and Liability Note the following shall occur:
 
1.           The notes issued to USAmeribank shall be immediately paid by the
holder of the Note and Liability Note in the total amount of $1,800,000 (the
current outstanding balance is approximately $200,000 plus “off balance sheet”
L/C’s outstanding as listed below);
 
2.           The $1,250,000 note issued to Private Equity Fund of West Florida,
LLC (“PEF”) shall be immediately paid, by the holder of the Note and Liability
Note, including interest accrued thereon through December 29, 2009 (estimated to
be about $50,000).
 
 3.           The $750,000 note (the “PEF Note”) issued to Private Equity Fund
of West Florida, LLC (“PEF”) and any interest accrued thereon (estimated to be
approximately $250,000) shall be immediately assumed by the Company.  As a
condition of PEF agreeing to transfer its membership units of Pak-It to the
Company, if the Company undertakes a private offering (“Offering”) of the
Company’s equity securities (the “Offering Securities”) within one year from the
Closing Date, the Company hereby agrees that PEF shall have the option during
the Offering period, to convert the PEF note and any applicable interest into
the Offering Securities, and purchase an additional amount of Offering
Securities so that the total number of Offering Securities received by PEF is
1,250,000 shares of common stock.  Upon conversion of the PEF Note into the
Offering Securities, PEF shall receive the same rights and preferences as the
other investors in the Offering.
 
4.           The Company shall, prior to the expiration of the Letters of Credit
currently outstanding, provide substituted collateral for the Letters of Credit
(“L/C’s) issued by USAmeribank to secure obligations of Pak-It or its subsidiary
to secure certain obligations owed to Larry Dickler (Such L/Cs currently issued
and outstanding are presently in the amounts of $559,372 and $120,000 which must
be renewed annually in amounts equal to amounts then owed to Larry Dickler
pursuant to the promissory note and employment agreement.) The obligation to the
Company arising under this paragraph may mature prior to the due date of the
Note and Liability Note.
 
3

--------------------------------------------------------------------------------


 
5.           The following amounts, which are either on the Pak-It balance sheet
or are specifically related to closing this transaction and will be invoiced to
Pak-It, will be paid at or around the Closing Date but not later than December
29, 2009, by the holder of the Note and Liability Note either from cash on hand
in Pak-It, LLC accounts or from the first payments of the Company on the
Liability Note.
 
Non Trade AP, current debt, and fees related to sale
 
Member Loans
 
     175,000
Member fees related to closing
 
125,000
LD (current portion of debt)
 
    116,530
LD interest through 10-31-09
 
      33,470
Other Due Diligence Expenses
 
      50,000
Total
 
     500,000



 
1.2    Time and Place of Closing. The closing (“Closing”) of the transactions
contemplated by this Agreement shall occur upon the exchange of the stock of the
Company and Pak-It Unitholders and upon the execution of the Notes, Pledge
Agreement, Security Agreement and other ancillary closing documents
(collectively, the “Transaction Documents”) as described in Section 1.1
herein.  Such Closing shall take place at the offices of Anslow & Jaclin, LLP
195 Route 9 South, Suite 204, Manalapan, NJ 07726 on September 30, 2009 (the
“Closing Date”)..


1.3              Closing Events
 
.  At the Closing, the Company, Pak-It, and the Pak-It Unitholders shall
execute, acknowledge, and deliver (or shall ensure to be executed, acknowledged,
and delivered), any and all certificates, opinions, financial statements,
schedules, agreements, resolutions, rulings or other instruments required by
this Agreement to be so delivered at or prior to the Closing, together with such
other items as may be reasonably requested by the parties hereto and their
respective legal counsel in order to effectuate or evidence the transactions
contemplated hereby.
 


4

--------------------------------------------------------------------------------


 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 
 
The Company represents and warrants to Pak-It and the Pak-It Unitholders that as
of the Closing Date:
 
2.1    Due Organization and Qualification; Due Authorization.
 
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada, with full corporate power and
authority to own, lease and operate its respective business and properties and
to carry on its business in the places and in the manner as presently conducted
or proposed to be conducted. The Company is in good standing as a foreign
corporation in each jurisdiction in which the properties owned, leased or
operated, or the business conducted, by it requires such qualification except
for any such failure, which when taken together with all other failures, is not
likely to have a material adverse effect on the business of the Company. 
 
(b) The Company has all requisite corporate power and authority to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby
and thereby. The Company has taken all corporate action necessary for the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and this Agreement constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as may be affected by bankruptcy, insolvency, moratoria
or other similar laws affecting the enforcement of creditors’ rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought, equitable remedies is subject to the discretion of the court before
which any proceeding therefore may be brought.
 
2.2    No Conflicts or Defaults. The execution and delivery of this Agreement by
the Company and the consummation of the transactions contemplated hereby do not
and shall not (a) contravene the Certificate of Incorporation or By-laws of the
Company or (b) with or without the giving of notice or the passage of time (i)
violate, conflict with, or result in a breach of, or a default or loss of rights
under, any material covenant, agreement, mortgage, indenture, lease, instrument,
permit or license to which the Company is a party or by which the Company is
bound, or any judgment, order or decree, or any law, rule or regulation to which
the Company is subject, (ii) result in the creation of, or give any party the
right to create, any lien, charge, encumbrance or any other right or adverse
interest (“Liens”) upon any of the assets of the Company, (iii) terminate or
give any party the right to terminate, amend, abandon or refuse to perform, any
material agreement, arrangement or commitment to which the Company is a party or
by which the Company’s assets are bound, or (iv) accelerate or modify, or give
any party the right to accelerate or modify, the time within which, or the terms
under which, the Company is to perform any duties or obligations or receive any
rights or benefits under any material agreement, arrangement or commitment to
which it is a party.
 
 
5

--------------------------------------------------------------------------------


 
2.3    Capitalization. The authorized capital stock of the Company immediately
prior to giving effect to the transactions contemplated hereby consists of
75,000,000 shares of which 70,000,000 are common stock at par value $.001 per
share and 5,000,000 shares are  preferred stock at par value $.001 per share
(“Preferred Stock”). As of the date hereof, there are 58,100,106 shares of
Common Stock issued and outstanding and no shares of Preferred Stock
outstanding. All of the outstanding shares of common stock are, and the Common
Stock when issued in accordance with the terms hereof, will be, duly authorized,
validly issued, fully paid and nonassessable, and have not been or, with respect
to the Company Shares will not be issued in violation of any preemptive right of
stockholders. There is no outstanding voting trust agreement or other contract,
agreement, arrangement, option, warrant, call, commitment or other right of any
character obligating or entitling the Company to issue, sell, redeem or
repurchase any of its securities, and there is no outstanding security of any
kind convertible into or exchangeable for Company Common Stock. The Company has
not granted registration rights to any person.
  
2.4    Taxes. The Company has filed all United States federal, state, county and
local returns and reports which were required to be filed on or prior to the
date hereof in respect of all income, withholding, franchise, payroll, excise,
property, sales, use, value-added or other taxes or levies, imposts, duties,
license and registration fees, charges, assessments or withholdings of any
nature whatsoever (together, “Taxes”), and has paid all Taxes (and any related
penalties, fines and interest) which have become due pursuant to such returns or
reports or pursuant to any assessment which has become payable, or, to the
extent its liability for any Taxes (and any related penalties, fines and
interest) has not been fully discharged, the same have been properly reflected
as a liability on the books and records of the Company and adequate reserves
therefore have been established. 


2.5    Compliance with Law. The Company is in compliance with all applicable
federal, state, local and foreign laws and regulations relating to the
protection of the environment and human health. There are no claims, notices,
actions, suits, hearings, investigations, inquiries or proceedings pending or,
to the knowledge of the Company, threatened against the Company that are based
on or related to any environmental matters or the failure to have any required
environmental permits, and there are no past or present conditions that the
Company has reason to believe are likely to give rise to any material liability
or other obligations of the Company under any environmental laws.
 
2.6    Permits and Licenses. The Company has all certificates of occupancy,
rights, permits, certificates, licenses, franchises, approvals and other
authorizations as are reasonably necessary to conduct its respective business
and to own, lease, use, operate and occupy its assets, at the places and in the
manner now conducted and operated, except those the absence of which would not
materially adversely affect its respective business.
 
 
6

--------------------------------------------------------------------------------


 
2.7    Litigation. To the Company’s knowledge, there is no claim, dispute,
action, suit, proceeding or investigation pending or, to the knowledge of the
Company, threatened, against or affecting the business of the Company, or
challenging the validity or propriety of the transactions contemplated by this
Agreement, at law or in equity or admiralty or before any federal, state, local,
foreign or other governmental authority, board, agency, commission or
instrumentality, nor to the knowledge of the Company, has any such claim,
dispute, action, suit, proceeding or investigation been pending or threatened,
during the twelve month period preceding the date hereof. There is no
outstanding judgment, order, writ, ruling, injunction, stipulation or decree of
any court, arbitrator or federal, state, local, foreign or other governmental
authority, board, agency, commission or instrumentality, against or materially
affecting the business of the Company. The Company has not received any written
or verbal inquiry from any federal, state, local, foreign or other governmental
authority, board, agency, commission or instrumentality concerning the possible
violation of any law, rule or regulation or any matter disclosed in respect of
its business. 
 
    2.8     SEC Filings; Financial Statements. 
 
(a) The Company has made available to Pak-It and the Pak-It Unitholders a
correct and complete copy, or there has been available on EDGAR, copies of each
report, registration statement and definitive proxy statement filed by the
Company with the SEC for the 24 months prior to the date of this Agreement (the
“Company SEC Reports”), which, to the Company’s knowledge, are all the forms,
reports and documents filed by the Company with the SEC for the 24 months prior
to the date of this Agreement. As of their respective dates, to the Company’s
knowledge, the Company SEC Reports: (i) were prepared in accordance and complied
in all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Company SEC Reports, and (ii) did not at the time
they were filed (and if amended or superseded by a filing prior to the date of
this Agreement then on the date of such filing and as so amended or superceded)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(b) To the Company’s knowledge, each set of financial statements (including, in
each case, any related notes thereto) contained in the Company SEC Reports
comply as to form in all material respects with the published rules and
regulations of the SEC with respect thereto, were prepared in accordance with
U.S. GAAP applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto) and each fairly presents in all
material respects the financial position of the Company at the respective dates
thereof and the results of its operations and cash flows for the periods
indicated, except that the unaudited interim financial statements were or are
subject to normal adjustments which were not or are not expected to have a
Material Adverse Effect on the Company taken as a whole.
 
             2.9    Over-the-Counter Bulletin Board Quotation.
 
  The Company’s Common Stock is quoted on the FINRA Over-the-Counter Electronic
Bulletin Board (“OTC BB”). There is no action or proceeding pending or, to the
Company’s knowledge, threatened against the Company by NASDAQ or The Financial
Industry Regulatory Authority, Inc. (“FINRA”) with respect to any intention by
such entities to prohibit or terminate the quotation of the Company’s Common
Stock on the OTC BB.
 
 
7

--------------------------------------------------------------------------------


 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PAK-IT
 
PAK-IT represents and warrants to the Company as of the Closing:
 
3.1    Due Organization and Qualification; Subsidiaries, Due Authorization. 
 
(a) Pak-It is a limited liability company duly formed, validly existing and in
good standing under the laws of Florida, with full corporate power and authority
to own, lease and operate its business and properties and to the best of its
knowledge, to carry on its business in the places and in the manner as presently
conducted or proposed to be conducted. To the best of its knowledge, Pak-It is
in good standing as a foreign corporation in each jurisdiction in which the
properties owned, leased or operated, or the business conducted, by it requires
such qualification except for any such failure, which when taken together with
all other failures, is not likely to have a material adverse effect on the
business of Pak-It.
 
(b) Pak-It does not own, directly or indirectly, any capital stock, equity or
interest in any corporation, firm, partnership, joint venture or other entity,
other than Dickler Chemical Laboratories, Inc., a Florida Corporation (the
“Subsidiary”). The Subsidiary is the wholly owned subsidiary of Pak-It, free and
clear of all liens. There is no contract, agreement, arrangement, option,
warrant, call, commitment or other right of any character obligating or
entitling Pak-It to issue, sell, redeem or repurchase any of its securities, and
there is no outstanding security of any kind convertible into or exchangeable
for securities of  Pak-It or the Subsidiary.
 
 (c) Pak-It has all requisite power and authority to execute and deliver this
Agreement, and to consummate the transactions contemplated hereby and thereby.
Pak-It has taken all corporate action necessary for the execution and delivery
of this Agreement and at or prior to closing will have taken all corporate
action necessary for the consummation of the transactions contemplated hereby,
and this Agreement constitutes the valid and binding obligation of Pak-It,
enforceable against Pak-It in accordance with its terms, except as may be
affected by bankruptcy, insolvency, moratoria or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.
 
3.2    No Conflicts or Defaults. To the best of its knowledge, the execution and
delivery of this Agreement by Pak-It and the consummation of the transactions
contemplated hereby do not and shall not (a) contravene the governing documents
of  Pak-It or the Subsidiary, or (b) with or without the giving of notice or the
passage of time, (i) violate, conflict with, or result in a breach of, or a
default or loss of rights under, any material covenant, agreement, mortgage,
indenture, lease, instrument, permit or license to which Pak-It or the
Subsidiary is a party or by which Pak-It or the Subsidiary or any of their
respective assets are bound, or any judgment, order or decree, or any law, rule
or regulation to which their assets are subject, (ii) result in the creation of,
or give any party the right to create, any lien upon any of the assets of Pak-It
or the Subsidiary, (iii) terminate or give any parry the right to terminate,
amend, abandon or refuse to perform any material agreement, arrangement or
commitment to which Pak-It is a party or by which Pak-It or any of its assets
are bound, or (iv) accelerate or modify, or give any party the right to
accelerate or modify, the time within which, or the terms under which Pak-It is
to perform any duties or obligations or receive any rights or benefits under any
material agreement, arrangement or commitment to which it is a party.
 
 
8

--------------------------------------------------------------------------------


 
3.3    Capitalization. The authorized capitalization of Pak-It consists of 1000
non-certificated membership units.  As of the date hereof, Pak-It has 100
membership units issued and outstanding. All issued and outstanding membership
units are legally issued, fully paid and non-assessable and are not issued in
violation of the preemptive or other rights of any person.
 
3.4    Taxes. To the best of its knowledge, Pak-It has filed all returns and
reports which were required to be filed on or prior to the date hereof, and has
paid all Taxes (and any related penalties, fines and interest) which have become
due pursuant to such returns or reports or pursuant to any assessment which has
become payable, or, to the extent its liability for any Taxes (and any related
penalties, fines and interest) has not been fully discharged, the same have been
properly reflected as a liability on the books and records of Pak-It and
adequate reserves therefore have been established. To the best of its knowledge,
all such returns and reports filed on or prior to the date hereof have been
properly prepared and are true, correct (and to the extent such returns reflect
judgments made by Pak-It such judgments were reasonable under the circumstances)
and complete in all material respects.


3.5    Title and Related Matters.   To the best of its knowledge and except as
disclosed in the due diligence information provided to Company,  Pak-It has good
and marketable title to and is the sole and exclusive owner of all of its
properties, inventory, interest in properties and assets, real and personal
(collectively, the “Assets”) free and clear of all liens, pledges, charges or
encumbrances.  To the best of its knowledge and except as disclosed in the due
diligence information provided to Company, Pak-It owns free and clear of any
liens, claims, encumbrances, royalty interests or other restrictions or
limitations of any nature whatsoever and all procedures, techniques, marketing
plans, business plans, methods of management or other information utilized in
connection with Pak-It’s business.  No third party has any right to, and Pak-It
has not received any notice of infringement of or conflict with asserted rights
of other with respect to any product, technology, data, trade secrets, know-how,
proprietary techniques, trademarks, service marks, trade names or copyrights
which, singly on in the aggregate, if the subject of an unfavorable decision
ruling or finding, would have a materially adverse affect on the business,
operations, financial conditions or income of Pak-It or any material portion of
its properties, assets or rights.


3.6           Material Contract Defaults.  To the best of its knowledge and
except as disclosed in the due diligence information provided to Company, Pak-It
is not in default in any material respect under the terms of any outstanding
contract, agreement, lease or other commitment which is material to the
business, operations, properties, assets or condition of Pak-It, and there is no
event of default in any material respect under any such contract, agreement,
lease or other commitment in respect of which Pak-It has not taken adequate
steps to prevent such a default from occurring.
 
 
9

--------------------------------------------------------------------------------



 
    3.7           Insurance.  To the best of its knowledge, all of the insurable
properties of Pak-It are insured for Pak-It‘s benefit under valid and
enforceable policy or policies containing substantially equivalent coverage and
will be outstanding and in full force at the Closing Date.

3.8           Governmental Authorizations.  To the best of its knowledge, Pak-It
has all licenses, franchises, permits or other governmental authorizations
legally required to enable it to conduct its business in all material respects
as conducted on the date hereof.  Except for compliance with federal and state
securities and corporation laws, as hereinafter provided, no authorization,
approval, consent or order of, or registration, declaration or filing with, any
court or other governmental body is required in connection with the execution
and delivery by Pak-It of this Agreement and the consummation of the
transactions contemplated hereby.


3.9    Compliance with Law. To the best of its knowledge, Pak-It and the
Subsidiary are conducting their respective businesses in material compliance
with all applicable law, ordinance, rule, regulation, court or administrative
order, decree or process, or any requirement of insurance carriers material to
its business. Neither Pak-It nor the Subsidiary has received any notice of
violation or claimed violation of any such law, ordinance, rule, regulation,
order, decree, process or requirement except for OSHA violations which were
satisfied and such information is included in the due diligence information.
 
    3.10    Litigation. To the best of its knowledge:


(a) There is no claim, dispute, action, suit, proceeding or investigation
pending or threatened, against or affecting  Pak-It or the Subsidiary or
challenging the validity or propriety of the transactions contemplated by this
Agreement, at law or in equity or admiralty or before any federal, state, local,
foreign or other governmental authority, board, agency, commission or
instrumentality, has any such claim, dispute, action, suit, proceeding or
investigation been pending or threatened, during the 12-month period preceding
the date hereof;
 
(b) There is no outstanding judgment, order, writ, ruling, injunction,
stipulation or decree of any court, arbitrator or federal, state, local, foreign
or other governmental authority, board, agency, commission or instrumentality,
against or materially affecting Pak-It or the Subsidiary; and
 
(c) Neither Pak-It nor the Subsidiary has received any written or verbal inquiry
from any federal, state, local, foreign or other governmental authority, board,
agency, commission or instrumentality concerning the possible violation of any
law, rule or regulation or any matter disclosed in respect of its business
except for OSHA violations which were satisfied and such information is included
in the due diligence information.
 
 
10

--------------------------------------------------------------------------------


 
ARTICLE IV
REPRESENTATION AND WARRANTIES OF THE PAK-IT UNITHOLDERS
 
Each Pak-It Unitholder hereby represents and warrants, severally and not
jointly, to the Company that as of the Closing:
 
4.1    Title to Shares. The Pak-It Unitholders are the legal and beneficial
owner of the membership units to be transferred to the Company, and upon
consummation of the exchange contemplated herein, the Company will acquire from
the Pak-It Unitholders good and marketable title to the membership units, free
and clear of all liens excepting only such restrictions hereunder upon future
transfers by the Company, if any, as maybe imposed by applicable law.
 
4.2    Due Authorization. The Pak-It Unitholders have all requisite power and
authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby and thereby. This Agreement constitutes the
valid and binding obligation of the Pak-It Unitholder, enforceable against him
in accordance with its terms, except as may be affected by bankruptcy,
insolvency, moratoria or other similar laws affecting the enforcement of
creditors’ rights generally and subject to the qualification that the
availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.
 
4.3    Purchase for Investment. 
 
(a) The Pak-It Unitholders are acquiring the Common Stock for investment for
their own account and not as nominees or agents, and not with a view to the
resale or distribution of any part thereof, and each Pak-It Unitholder has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Pak-It Unitholders further represent that they do not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participation to such person or to any third person,
with respect to any of the Common Stock.
 
(b) The Pak-It Unitholders understand that the Common Stock is not registered
under the Securities Exchange Act of 1933, as amended (the “Act”) on the ground
that the sale and the issuance of securities hereunder is exempt from
registration under the Act pursuant to Section 4(2) thereof, and that the
Company’s reliance on such exemption is predicated on the Pak-It Unitholders
representations set forth herein. The Pak-It Unitholders are an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D under the Act.
 
4.4    Investment Experience. The Pak-It Unitholders acknowledge that they can
bear the economic risk of this investment, and has such knowledge and experience
in financial and business matters that he is capable of evaluating the merits
and risks of the investment in the Common Stock.
 
4.5    Information. The Pak-It Unitholders have carefully reviewed such
information as such he deemed necessary to evaluate an investment in the Common
Stock. To the full satisfaction of the Pak-It Unitholders, he has been furnished
all materials that he has requested relating to the Company and the issuance of
the Common Stock hereunder, and the Pak-It Unitholders have been afforded the
opportunity to ask questions of representatives of the Company to obtain any
information necessary to verify the accuracy of any representations or
information made or given to him. Notwithstanding the foregoing, nothing herein
shall derogate from or otherwise modify the representations and warranties of
the Company set forth in this Agreement, on which the Pak-It Unitholders have
relied in making an exchange of the membership units for the Common Stock.
 
 
11

--------------------------------------------------------------------------------


 
4.6    Restricted Securities. The Pak-It Unitholders understand that the Common
Stock may not be sold, transferred, or otherwise disposed of without
registration under the Act or an exemption there from, and that in the absence
of an effective registration statement covering the Common Stock or any
available exemption from registration under the Act, the Common Stock must be
held indefinitely. The Pak-It Unitholders are aware that the Common Stock may
not be sold pursuant to Rule 144 promulgated under the Act unless all of the
conditions of that Rule are met. Among the conditions for use of Rule 144 may be
the availability of current information to the public about the Company.
 
ARTICLE V
DELIVERIES 
 
5.1           Items to be delivered to Pak-It and the Pak-It Unitholders prior
to or at Closing by the Company.
 
(a) certificates representing 625,000 shares of the Common Stock issued in the
name of the Pak-It Unitholders;


(b)           the Note, the Liability Note, Security Agreement, Loan Agreement
and Pledge Agreement;


  (c)           any other document reasonably requested by the Pak-It
Unitholders that he deems necessary for the consummation of this transaction.
 
5.2           Items to be delivered to the Company prior to or at Closing by
Pak-It and the Pak-It Unitholders.
 
(a) all previously issued and outstanding membership units held by the Pak-It
Unitholders shall be transferred to the Company such that Pak-It shall become a
wholly owned subsidiary of the Company;
  
(b) any other document reasonably requested by the Company that it deems
necessary for the consummation of this transaction.
 
ARTICLE VI
CONDITIONS PRECEDENT TO CLOSING
 
6.1    Conditions Precedent to Closing. The obligations of the Parties under
this Agreement shall be and are subject to fulfillment, prior to or at the
Closing, of each of the following conditions:
 
(a) That each of the representations and warranties of the Parties contained
herein shall be true and correct at the time of the Closing date as if such
representations and warranties were made at such time except for changes
permitted or contemplated by this Agreement.
 
12

--------------------------------------------------------------------------------


 
(b) That the Parties shall have performed or complied with all agreements, terms
and conditions required by this Agreement to be performed or complied with by
them prior to or at the time of the Closing;
 
6.2    Conditions to Obligations of Pak-It Unitholders. The obligations of
Pak-It Unitholders shall be subject to fulfillment prior to or at the Closing,
of each of the following conditions:
 
(a) The Company shall have received all of the regulatory, shareholder and other
third party consents, permits, approvals and authorizations necessary to
consummate the transactions contemplated by this Agreement;


(b)            The Company shall have delivered a resolution from the Company’s
Board approving this transaction and authorizing the issuances of the Company
Shares;
 
(c)           The Escrow Shares shall have been delivered to the Escrow Agent,
along with duly executed stock powers.
 
(d)             Deliveries.  The deliveries specified in Section 5.1 shall have
been made by the Company.
 
6.3    Conditions to Obligations of the Company. The obligations of the Company
shall be subject to fulfillment at or prior to or at the Closing, of each of the
following conditions:
 
(a) Pak-It and the Pak-It Unitholders shall have received all of the regulatory,
membership unit and other third party consents, permits, approvals and
authorizations necessary to consummate the transactions contemplated by this
Agreement; and
 
(b) The Pak-It Unitholders shall have delivered to the Company the Units and
duly executed stock powers from the Pak-It Unitholders transferring the
membership units to the Company.
 
ARTICLE VII
COVENANTS
 
7.1    Further Assurances. Each of the Parties shall use its reasonable
commercial efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for such party’s benefit or to cause
the same to be fulfilled and to execute such further documents and other papers
and perform such further acts as may be reasonably required or desirable to
carry out the provisions of this Agreement and to consummate the transactions
contemplated herein.
 
13

--------------------------------------------------------------------------------


 
7.2               Blue Sky Laws.
 
 The Company shall take any action (other than qualifying to do business in any
jurisdiction in which it is not now so qualified) required to be taken under any
applicable state securities laws in connection with the issuance of the Company
Stock in connection with this Agreement.
 
7.3               Fees and Expenses.
 
All fees and expenses incurred in connection with this Agreement shall be paid
by the Party incurring such fees or expenses, whether or not this Agreement is
consummated.
 
    7.4               Indemnification and Insurance.
 
(a) For a period of one year following the Closing Date, Pak-It and Pak-It
Unitholders hereby agree as to their respective Representations and Warranties
as set forth in Articles III and IV hereof to indemnify the Company, each of the
officers, agents and directors of the Company as of the Closing Date against any
loss, liability, claim, damage or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing or
defending against any litigation, commenced or threatened or any claim
whatsoever), to which it or they may become subject to or rising out of or based
on any inaccuracy appearing in or misrepresentation made in this Agreement.  The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement; and


(b)  The Company hereby agrees to indemnify Pak-It, each of the agents, and the
Pak-It Unitholders as of the Closing Date against any loss, liability, claim,
damage or expense (including, but not limited to, any and all expense whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation, commenced or threatened or any claim whatsoever), to which it or
they may become subject arising out of or based on any inaccuracy appearing in
or misrepresentation made in this Agreement. The indemnification provided for in
this paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement. 
 
7.5           Filing Requirements. For a period of two (2) years from the
Closing Date, the Company will (A) cause its Common Stock to continue to be
registered under Section 12(b) or 12(g) of the 1934 Act, (B) comply in all
respects with its reporting and filing obligations under the 1934 Act, and (C)
comply with all requirements related to any registration statement filed
pursuant to this Agreement.  The Company will use its best efforts not to take
any action or file any document (whether or not permitted by the 1933 Act or the
1934 Act or the rules thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under said
acts.  The Company will continue the quotation of the Common Stock on the OTCBB
and will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the OTCBB.


7.6           Rule 144 Opinion Letters.  For a period of two (2) years from the
Closing Date, the Company hereby agrees to pay any attorneys fees related to the
issuance of Rule 144 opinion letters drafted by Company’s counsel on behalf of
the Pak-It Unitholders pursuant to the sale of the Company Shares.




14

--------------------------------------------------------------------------------




ARTICLE VIII
MISCELLANEOUS
 
8.1    Survival of Representations, Warranties and Agreements. Each of the
Parties hereto is executing and carrying out the provisions of this Agreement in
reliance upon the representations, warranties and covenants and agreements
contained in this agreement or at the closing of the transactions herein
provided for and not upon any investigation which it might have made or any
representations, warranty, agreement, promise or information, written or oral,
made by the other party or any other person other than as specifically set forth
herein. Except as specifically set forth in this Agreement, representations and
warranties and statements made by a party to in this Agreement or in any
document or certificate delivered pursuant hereto shall not survive the Closing
Date, and no claims made by virtue of such representations, warranties,
agreements and covenants shall be made or commenced by any party hereto from and
after the Closing Date.


            8.2    Access to Books and Records. During the course of this
transaction through Closing, each Party agrees to make available for inspection
all corporate books, records and assets, and otherwise afford to each other and
their respective representatives, reasonable access to all documentation and
other information concerning the business, financial and legal conditions of
each other for the purpose of conducting a due diligence investigation thereof.
Such due diligence investigation shall be for the purpose of satisfying each
party as to the business, financial and legal condition of each other for the
purpose of determining the desirability of consummating the proposed
transaction. The Parties further agree to keep confidential and not use for
their own benefit, except in accordance with this Agreement any information or
documentation obtained in connection with any such investigation.
  
    8.3    Notice. All communications, notices, requests, consents or demands
given or required under this Agreement shall be in writing and shall be deemed
to have been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein: 


If to the Company:


310 Holdings, Inc.
4536 Portage Road, Niagara Falls
Ontario, Canada L2E 6A8
Tel: (289) 668-7222


With a copy (which shall not constitute a notice) to:


Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Attn: Kristina Trauger, Esq.
Tel.: (732) 409-1212
Fax: (732) 577-1188
 
15

--------------------------------------------------------------------------------


 
If to Pak-It or the Pak-It Unitholders:


Pak-It, LLC
Attn: Geoffrey C. Weber
221 Turner Street
Clearwater, FL 33756
Tel.: (727) 449-1476
Fax: (727) 449-1846


With a copy (which shall not constitute a notice) to:


Macfarlane, Ferguson & McMullen, P.A.
625 Court Street, Suite 200
Clearwater, FL 33756
Attn: J. Paul Raymond, Esq.
Tel: (727) 441-8966
Fax: (727) 442-8470


8.4    Entire Agreement. This Agreement, and any instruments and agreements to
be executed pursuant to this Agreement, sets forth the entire understanding of
the parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter and
may not be waived or modified, in whole or in part, except by a writing signed
by each of the parties hereto. No waiver of any provision of this Agreement in
any instance shall be deemed to be a waiver of the same or any other provision
in any other instance. Failure of any party to enforce any provision of this
Agreement shall not be construed as a waiver of its rights under such provision.
 
8.5    Successors and Assigns. This Agreement shall be binding upon, enforceable
against and inure to the benefit of, the parties hereto and their respective
heirs, administrators, executors, personal representatives, successors and
assigns, and nothing herein is intended to confer any right, remedy or benefit
upon any other person. This Agreement may not be assigned by any party hereto
except with the prior written consent of the other parties, which consent shall
not be unreasonably withheld.
 
8.6    Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Nevada are applicable to
agreements made and fully to be performed in such state, without giving effect
to conflicts of law principles.
 
8.7    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
 
16

--------------------------------------------------------------------------------


 
8.8    Construction. Headings contained in this Agreement are for convenience
only and shall not be used in the interpretation of this Agreement. References
herein to Articles, Sections and Exhibits are to the articles, sections and
exhibits, respectively, of this Agreement. The Disclosure Schedule is hereby
incorporated herein by reference and made a part of this Agreement. As used
herein, the singular includes the plural, and the masculine, feminine and neuter
gender each includes the others where the context so indicates.
 
8.9    Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.


8.10    Registration Rights. If the Company at any time proposes to register any
of its securities under the 1933 Act for sale to the public, whether for its own
account or for the account of other security holders or both, except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Company Shares for sale to the public, each such
time it will give at least ten (10) days' prior written notice to the record
holder of the Company Shares of its intention so to do. Upon the written request
of the Pak-It Unitholders, received by the Company within ten (10) days after
the giving of any such notice by the Company, to register any of the Company
Shares, the Company will cause such Company Shares as to which registration
shall have been so requested to be included with the securities to be covered by
the registration statement proposed to be filed by the Company, all to the
extent required to permit the sale or other disposition of the Company Shares so
registered by the holder of such Company Shares. In the event that any
registration pursuant to this Section 8.10 shall be, in whole or in part, an
underwritten public offering of common stock of the Company, the number of
shares of Company Shares to be included in such an underwriting may be reduced
by the managing underwriter if and to the extent that the Company and the
underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein. The Company will not be obligated to register the Company Shares in
that certain registration statement if the selling security holders object to
the inclusion of the Company Shares in such registration statement.


 
[SIGNATURE PAGE FOLLOWS]





 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, and entered
into as of the date first above written.
 
ATTEST:
 
 
 
 
By:
310 HOLDINGS, INC.
 
/s/ John Bordynuik
   
Name: John Bordynuik
   
Title:  Managing Member
 
ATTEST:
 
 
By:
PAK-IT, LLC
 
/s/ Geoffrey C. Weber
   
Name:  Geoffrey C. Weber
   
Title:    Managing Member
 
   
PAK-IT, LLC UNITHOLDERS
 
 
   
Stephan R. Seneca                               24.25%
   
Geoffrey C. Weber                               24.25%
   
Richard M. Haber                                     2.5%
   
Andrew J. Lynn                                          15%
   
Mark Lagos                                                15%
   
Mainstreet Equity Fund, LLC
       
By:
/s/ Robert G. Shoemaker    
Robert G. Shoemaker, Manager               9%
 
   
Private Equity Fund of West Florida, LLC
       
By:
/s/ Arthur Worth    
Arthur Worth, Manager                          10%
     
ATTEST:
 
JOHN BORDVNUIK
       
By:
/s/ John Bordynuik    
John Bordynuik, as an individual


 
18

--------------------------------------------------------------------------------


 
EXHIBIT A




Unitholder
Percentage of membership units
Number of
Company Shares
Private Equity Fund of West Florida, LLC
10%
62,500
Geoffrey C. Weber
24.25%
151,563
Andrew J. Lynn
15%
93,750
Mark Lagos
15%
93,750
Richard M. Haber
2.5%
15,625
Mainstreet Equity Fund, LLC
9%
56,250
Stephen R. Seneca
24.25%
151,563

 
 
 
19

